This was a special proceeding brought by plaintiff against defendants to lay off dower in the lands of her husband, J. Henry Pridgen, deceased, in which it was alleged that he was seized and possessed during coverture. The defendants, children of the first marriage, set up as a defense a parol trust and a certain paper-writing in which J. Henry Pridgen reserved a life-estate in the "Hometract" of 115 1/2 acres more or less, on which he resided, and at his death the land to be equally divided between them. The paper-writing was written and executed on the day before J. Henry Pridgen's second marriage, *Page 811 
and the paper-writing gave the land at his death to the children of his first marriage.
From a careful review of the evidence we think the court below tried the case in accordance with the opinion of Varser, J., in Pridgen v. Pridgen,190 N.C. p. 102. The judgment below is
Affirmed.